DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s amendment of claims 66, in the paper of 3/8/2021, is acknowledged.  Applicants' arguments filed on 3/8/2021, have been fully considered and are deemed to be persuasive to overcome some of the rejections previously applied. Rejections and/or objections not reiterated from previous office actions are hereby withdrawn.  Claims 48-66 and 69-70 are still at issue and are present for examination. 

Examiner Initiated Interview Summary:
The examiner called applicants representative and informed her that the filing of the terminal disclaimer caused the withdrawal of the double patenting rejection of claims 66 and 69-70 thus making the elected species of mutation position 12 allowable subject matter. The examiner asked if applicants wished to amend the claim to the allowable subject matter (i.e. mutation position 12) or if they wanted the examiner to move on to additional mutation positions.  Applicant’s representative asked the examiner to move on to additional mutation positions. The examiner stated he would do such.

Terminal Disclaimer
The terminal disclaimer filed on 3/8/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US 10,787,648 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 66, 69 and 70 is/are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Schirmer et al. (WO 2014/042594).
Schirmer et al. teaches a cytochrome P450 CYP153A reductase hybrid fusion polypeptide variant having the amino acid sequence of SEQ ID NO:38 and having a mutation S233N, wherein the cytochrome P450 CYP153A reductase hybrid fusion polypeptide variant catalyzes the conversion of a fatty acid to an omega- hydroxylated fatty acid.  While it is recognized that current application claims priority to 62/012,970, 62/012,970 does not support applicant’s newly added mutation S233V and thus the 
Thus claim(s) 66, 69 and 70 is/are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Schirmer et al. (WO 2014/042594).

Remarks
No claim is allowed.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
                                                                                           
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD G HUTSON whose telephone number is (571)272-0930.  The examiner can normally be reached on 6-3 EST Mon-Fri.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Mondesi can be reached on (408) 918-7584.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

rgh
3/11/2021

/RICHARD G HUTSON/Primary Examiner, Art Unit 1652